Citation Nr: 0410686	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina

THE ISSUE

Entitlement to an effective date earlier than November 18, 2002, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to September 
1973, including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that granted service connection for PTSD and assigned an 
initial 70 percent evaluation, effective November 18, 2002.  The 
veteran perfected an appeal to the Board challenging the effective 
date assigned by the RO for service connection for PTSD.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was initially 
diagnosed as having PTSD in October 2002.

2.  The veteran's original claim of entitlement to service 
connection for PTSD was received on November 18, 2002.

3.  In a January 2003 rating decision, the RO granted service 
connection for PTSD, effective November 18, 2002, the date of 
receipt of the original claim.


CONCLUSION OF LAW

The criteria for an effective earlier than November 18, 2002, for 
a grant of service connection for PTSD, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155(a), 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 
3.159(c)).  The Court, however, recently held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
cases such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

Background and Analysis

The record shows that the veteran's original claim of service 
connection for PTSD was received by VA on November 18, 2002.  The 
medical evidence reveals that in an October 1998 entry, a VA 
examiner indicated that a diagnosis of PTSD had to be ruled out.  
The veteran was subsequently diagnosed as having this condition 
following a formal December 2002 VA psychiatric examination.  In 
addition, when filing his claim on November 18, 2002, the veteran 
annexed a copy of a private medical report, dated in October 2002, 
which reflects that he was diagnosed as having PTSD; the 
physician, Dr. Edwin W. Hoeper, reported that he had evaluated the 
veteran in September 2002.

In a January 2003 rating decision, the RO granted service 
connection for this condition, effective November 18, 2002, the 
date of receipt of the original claim.  

Generally, the effective date for the grant of service connection 
based on an original claim "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  If, however, a 
claim of entitlement to service connection is received within a 
year following separation from service, the effective date will be 
the day following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

In support of his claim, the veteran, citing 38 U.S.C.A. § 
5110(g), 38 C.F.R. § 3.114(a) and the Court's decision in McCay v. 
Brown, 9 Vet. App. 183, 189 (1996), maintains that the effective 
date of service connection should be November 18, 2001, because 
VA's addition of a diagnostic code for PTSD, effective April 11, 
1980, was a liberalizing VA issue pursuant to 38 C.F.R. § 
3.114(a).  See 45 Fed Reg. 26,326 (1980).  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that 
the effective date of benefits cannot be earlier than the filing 
of an application therefor, Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999), unless an exception applies, the RO granted the 
earliest effective date for a grant of service connection for PTSD 
that the law allows.  

An exception is made under certain circumstances:  

Subject to the provisions of [38 U.S.C. § 5101], where 
compensation, dependency and indemnity compensation or pension is 
awarded or increased pursuant to any Act or administrative issue, 
the effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no event 
shall such award or increase be retroactive for more than one year 
from the date of application therefor or the date of 
administrative determination of entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g).  

The implementing regulation, 38 C.F.R. § 3.114(a), provides:  

Where pension, compensation, dependency and indemnity 
compensation, or the monetary allowance under 38 U.S.C. 1805 for a 
child suffering from spina bifida who is a child of a Vietnam 
veteran is awarded or increased pursuant to a liberalizing law, or 
a liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  Where pension, compensation, dependency and 
indemnity compensation, or the monetary allowance under 38 U.S.C. 
1805 for a child suffering from spina bifida who is a child of a 
Vietnam veteran is awarded or increased pursuant to a liberalizing 
law or VA issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible for 
a retroactive payment under the provisions of this paragraph the 
evidence must show that the claimant met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or administrative 
determination of entitlement.  The provisions of this paragraph 
are applicable to original and reopened claims as well as claims 
for increase.  

        (1) If a claim is reviewed on the initiative of VA within 
1 year from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law or 
VA issue.  

        (2) If a claim is reviewed on the initiative of VA more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to the 
date of administrative determination of entitlement.  
        
        (3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to the 
date of receipt of such request.  

After a careful review of the record, the Board finds that the 
veteran's claim of entitlement to an effective date for service 
connection for PTSD prior to November 18, 2002, must be denied as 
a matter of law.  In short, although the Board acknowledges that 
the General Counsel of VA has held that the addition of PTSD as a 
diagnostic entity in the schedule for rating mental disorders was 
a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a),  
see VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997), because the 
veteran did not satisfy the criteria for a diagnosis of PTSD in 
April 1980, the evidence necessarily shows that he has not met all 
eligibility criteria for the liberalized benefit on the effective 
date of the liberalizing law or VA issue and that such eligibility 
existed continuously since that time.  Indeed, because the veteran 
does not even contend that he has been diagnosed as suffering from 
PTSD since April 1980, 38 C.F.R. § 3.114(a), by its terms, is not 
applicable to the veteran's case.

In reaching this determination, the Board observes that the 
veteran's reliance on McCay is misplaced.  The Board reiterates 
regardless of whether VA's April 1980 promulgation of Diagnostic 
Code 9411 constitutes a liberalizing law or VA issue, the 
veteran's claim must be denied because the evidence shows that he 
was not clearly diagnosed as having this disability until October 
2002, i.e., he has not suffered from the condition since April 
1980.

In any event, because the veteran relies so extensively on McCay, 
the Board finds that a discussion of that case would be helpful in 
resolving this appeal.  The Court held in McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997), that VA 
regulations promulgated pursuant to the Agent Orange Act of 1991, 
Pub. L. No. 102-4, constituted liberalizing regulations.  In 
McCay, the veteran argued that the effective date should be in the 
month when he was initially diagnosed as having the disability, 
i.e., in June 1987; the Board had affirmed the RO's assignment of 
May 24, 1990, the date the veteran's claim was received, as the 
appropriate effective date for the grant of service connection.  
The Court pointed out, however, that pursuant to 38 U.S.C.A. § 
5110(g), an effective date shall not be assigned prior to the 
effective date of any Act or VA issue, and it may not be more than 
one year prior to the date the veteran's application was filed or 
administrative date of entitlement, whichever was earlier.  The 
Court also indicated that 38 C.F.R. § 3.114 set forth the criteria 
for obtaining a retroactive award based on a liberalized benefit; 
as noted above, the Court held that VA regulations promulgated 
pursuant to the Agent Orange Act of 1991, Pub. L. No. 102-4, 
constituted liberalizing regulations.  Id.

The Court reversed the Board and remanded the case for the 
assignment of an effective date for the grant of service 
connection of May 24, 1989.  In reaching this holding, the Court 
explained that the veteran was entitled to the benefit as a matter 
of law because he had submitted his claim in May 1990, i.e., prior 
to the enactment of the liberalizing law, and that that law 
provided for an effective date for the grant of presumptive 
service connection of September 26, 1985.  The Court stated that, 
pursuant to 38 C.F.R. § 3.114, the veteran was entitled to a grant 
of service connection of up to one year prior to the filing of his 
claim.

McCay is based on the Court's interpretation of 38 C.F.R. § 3.114, 
which provides, in pertinent part, that where compensation is 
awarded pursuant to a liberalizing law or VA issue that became 
effective on or after the date of its enactment or issuance, in 
order for a claimant to be eligible for a retroactive payment 
under the provisions of this paragraph the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA issue 
and that such eligibility existed continuously from that date to 
the date of claim or administrative determination of entitlement.  

In contrast to McCay, where the veteran met all the eligibility 
criteria at the time he filed his claim in May 1990, in this case, 
it is uncontested that the veteran was not diagnosed as having 
PTSD in April 1980 or for many years thereafter.  Therefore, even 
though VA's addition of Diagnostic Code 9411 for PTSD constituted 
a liberalizing law or VA issue, because he did not satisfy the 
criteria in April 1980 (or for more than two decades thereafter), 
the veteran had not met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing law 
or VA issue, i.e., April 11, 1980, and that such eligibility had 
not existed continuously from that date to the date of claim or 
administrative determination of entitlement, i.e., November 18, 
2002, to reiterate, the evidence does not show and the veteran 
does not contend that he has been diagnosed as suffering from PTSD 
since April 1980, and thus 38 C.F.R. § 3.114(a), by its terms, is 
not applicable to the veteran's case.

In addition, the records shows that the veteran did not file a 
formal or informal claim of service connection for PTSD prior to 
November 18, 2002, and indeed, he does not contend otherwise.  In 
this regard, the Board notes that although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 38 
C.F.R. § 3.155(a), "[t]he mere presence of the medical evidence 
[in the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  As such, the records of his 
VA treatment for psychiatric disability, dated since October 1998, 
cannot serve as a claim of service connection because service 
connection had not previously been established for PTSD and thus 
the mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

Indeed, in Lalonde, the Board denied a claim of entitlement to an 
effective date for service connection for an anxiety disorder 
earlier than the date of receipt of the claim for this condition, 
which was received in March 1993.  The Court, in affirming the 
Board, specifically observed that, while being treated by VA, the 
veteran had consistently complained, at least since 1964, of 
suffering from a nervous condition.  The Court held, however, that 
because the record was devoid of any communication from the 
veteran prior to March 1993 that could be construed as a formal or 
informal claim for benefits that identified the benefit sought, 
service connection for his nervous condition prior to that time 
was prohibited.  Id. at 381-82.  As such, the Board reiterates 
that VA records showing treatment for psychiatric problems prior 
to November 18, 2002, cannot serve as a claim of service 
connection for this condition, and therefore this claim must be 
denied.

In light of the foregoing, because 38 C.F.R. § 3.114 is 
inapplicable to the veteran's case and he filed no formal or 
informal claim of service connection for this disorder prior to 
November 18, 2002, he has already been given the earliest possible 
effective date for the grant of service connection for PTSD.  As 
such, this claim must be denied as a matter of law.


ORDER

An effective date of service connection for PTSD, prior to 
November 18, 2002, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



